UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08896 Buffalo USA Global Fund, Inc. (Exact name of registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS 66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and address of agent for service) Registrant's telephone number, including area code: (913) 384-1513 Date of fiscal year end: March 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Buffalo USA Global Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date Shares Voted CUSIP Ticker ABBOTT LABORATORIES 4/27/2007 45,500 2824100 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R.S. AUSTIN Withheld W.M. DALEY For W.J. FARRELL For H.L. FULLER For R.A. GONZALEZ For D.A.L. OWEN For B. POWELL JR. For W.A. REYNOLDS For R.S. ROBERTS For S.C. SCOTT III For W.D. SMITHBURG For G.F. TILTON For M.D. WHITE For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. Issuer Against Against 3. SHAREHOLDER PROPOSAL-ADVISORY NOTE Security Holder For Against 4. SHAREHOLDER PROPOSAL-THE ROLES OF CHAIR AND CEO Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker AFLAC INCORPORATED 5/7/2007 42,100 1055102 AFL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DANIEL P. AMOS For JOHN SHELBY AMOS II For PAUL S. AMOS II For YOSHIRO AOKI For MICHAEL H. ARMACOST For KRISS CLONINGER III For JOE FRANK HARRIS For ELIZABETH J. HUDSON For KENNETH S. JANKE SR. For DOUGLAS W. JOHNSON For ROBERT B. JOHNSON For CHARLES B. KNAPP For E. STEPHEN PURDOM, M.D. For BARBARA K. RIMER, DR. PH For MARVIN R. SCHUSTER For DAVID GARY THOMPSON For ROBERT L. WRIGHT For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker AMERICAN INTERNATIONAL GROUP, INC. 5/16/2007 27,800 26874107 AIG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARSHALL A. COHEN For MARTIN S. FELDSTEIN For ELLEN V. FUTTER For STEPHEN L. HAMMERMAN For RICHARD C. HOLBROOKE For FRED H. LANGHAMMER For GEORGE L. MILES, JR. For MORRIS W. OFFIT For JAMES F. ORR III For VIRGINIA M. ROMETTY For MARTIN J. SULLIVAN For MICHAEL H. SUTTON For EDMUND S.W. TSE For ROBERT B. WILLUMSTAD For FRANK G. ZARB For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Against For 3. ADOPTION OF THE AMERICAN INTERNATIONAL GROUP, INC. 2 PLAN. Issuer Against Against 4. SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTIONS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker APPLIED MATERIALS, INC. 3/14/2007 80,002 38222105 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL H. ARMACOST For ROBERT H. BRUST For DEBORAH A. COLEMAN For PHILIP V. GERDINE For THOMAS J. IANNOTTI For CHARLES Y.S.LIU For JAMES C. MORGAN For GERHARD H. PARKER For WILLEM P. ROELANDTS For MICHAEL R. SPLINTER Against For 2. TO APPROVE THE AMENDED AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. Issuer Against For 3. TO APPROVE THE AMENDED AND RESTATED EMPLOYEES' STOCK PURCHASE PLAN. Issuer For For 4. TO APPROVE THE AMENDED AND RESTATED SENIOR EXECUTIVE BONUS PLAN. Issuer For For 5. TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BAXTER INTERNATIONAL INC 5/1/2007 46,800 71813109 BAX Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: BLAKE E. DEVITT Issuer For For 1B. ELECTION OF DIRECTOR: JOHN D. FORSYTH Issuer For For 1C. ELECTION OF DIRECTOR: GAIL D. FOSLER Issuer For For 1D. ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Issuer For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 3. APPROVAL OF 2 Issuer Company Name Meeting Date Shares Voted CUSIP Ticker BROADCOM CORPORATION 5/2/2007 20,600 111320107 BROM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld GEORGE L. FARINSKY For MAUREEN E. GRZELAKOWSKI For NANCY H. HANDEL For JOHN MAJOR For SCOTT A. MCGREGOR Withheld ALAN E. ROSS For HENRY SAMUELI, PH.D For ROBERT E. SWITZ Withheld WERNER F. WOLFEN Against For 2. TO APPROVE AN AMENDMENT AND RESTATEMENT OF BROADCOM'S 1998 EMPLOYEE STOCK PURCHASE PLAN, AS PREVIOUSLY AMENDED AND RESTATED, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 3. TO APPROVE THE BROADCOM CORPORATION EXECUTIVE OFFICER PERFORMANCE BONUS PLAN UNDER WHICH INCENTIVE BONUSES, QUALIFYING AS PERFORMANCE-BASED COMPENSATION WITHIN THE MEANING OF SECTION 162 (M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, MAY BE PROVIDED TO CERTAIN EXECUTIVE OFFICERS. Issuer Against For 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF BROADCOM'S 1998 STOCK INCENTIVE PLAN, AS PREVIOUSLY AMENDED AND RESTATED, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer For Against 6. TO CONSIDER A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker CABOT MICROELECTRONICS CORPORATION 3/6/2007 42,505 12709P103 CCMP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For H. LAURANCE FULLER For EDWARD J. MOONEY For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker CISCO SYSTEMS, INC 11/15/2006 76,000 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld CAROL A. BARTZ For M. MICHELE BURNS For MICHAEL D. CAPELLAS Withheld LARRY R. CARTER Withheld JOHN T. CHAMBERS For DR. JOHN L. HENNESSY For RICHARD M. KOVACEVICH For RODERICK C. MCGEARY Withheld STEVEN M. WEST Withheld JERRY YANG For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. Issuer For Against 3. PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQUISITE TO VESTING, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder For Against 4. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder Against Against 5. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker COCA-COLA COMPANY 4/18/2007 27,900 191216100 KO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For HERBERT A. ALLEN For RONALD W. ALLEN For CATHLEEN P. BLACK Against BARRY DILLER For E. NEVILLE ISDELL Against DONALD R. KEOUGH For DONALD R. MCHENRY For SAM NUNN For JAMES D. ROBINSON III For PETER V. UEBERROTH For JAMES B. WILLIAMS For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Issuer Against For 3. APPROVAL OF THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY Issuer Against Against 4. SHAREOWNER PROPOSAL REGARDING MANAGEMENT COMPENSATION. Security Holder For Against 5. SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON THE COMPENSATION COMMITTEE REPORT. Security Holder Against Against 6. SHAREOWNER PROPOSAL REGARDING CHEMICAL AND BIOLOGICAL TESTING. Security Holder Against Against 7. SHAREOWNER PROPOSAL REGARDING STUDY AND REPORT ON EXTRACTION OF WATER IN INDIA. Security Holder For Against 8. SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker COLGATE-PALMOLIVE COMPANY 5/3/2007 21,500 194162103 CL Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer Against For 1A. ELECTION OF DIRECTOR: J.T. CAHILL Issuer Against For 1B. ELECTION OF DIRECTOR: J.K. CONWAY Issuer Against For 1C. ELECTION OF DIRECTOR: E.M. HANCOCK Issuer For For 1D. ELECTION OF DIRECTOR: D.W. JOHNSON Issuer Against For 1E. ELECTION OF DIRECTOR: R.J. KOGAN Issuer Against For 1F. ELECTION OF DIRECTOR: D.E. LEWIS Issuer Against For 1G. ELECTION OF DIRECTOR: R. MARK Issuer For For 1H. ELECTION OF DIRECTOR: J.P. REINHARD Issuer For For 2. RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 3. STOCKHOLDER PROPOSAL ON SPECIAL SHAREHOLDER MEETINGS Security Holder For Against 4. STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker DENTSPLY INTERNATIONAL, INC 5/15/2007 22,900 249030107 XRAY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PAULA H. CHOLMONDELEY For MICHAEL J. COLEMAN For JOHN C. MILES II Withheld W. KEITH SMITH For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUNTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer For For 3. PROPOSAL TO APPROVE AMENDMENTS TO THE 2 PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker DOLBY LABORATORIES, INC. 2/6/2007 53,300 25659T107 DLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAY DOLBY For BILL JASPER For PETER GOTCHER For SANFORD ROBERTSON For ROGER SIBONI For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ENTEGRIS, INC 5/9/2007 70,300 29362U104 ENTG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GIDEON ARGOV For MICHAEL A. BRADLEY For MICHAEL P.C. CARNS For DANIEL W. CHRISTMAN For JAMES E. DAUWALTER For GARY F. KLINGL For ROGER D. MCDANIEL For PAUL L.H. OLSON For THOMAS O. PYLE For BRIAN F. SULLIVAN Company Name Meeting Date Shares Voted CUSIP Ticker EV3, INC. 5/15/2007 46,200 26928A200 EVVV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J.K. BAKEWELL For R.B. EMMITT For D.A. SPENCER Against For 2. APPROVE THE SECOND AMENDED AND RESTATED 2 PLAN. Issuer For For 3. RATIFY SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker EXPEDITORS INT'L OF WASHINGTON, INC. 5/2/2007 9,000 302130109 EXPD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For P.J. ROSE For J.L.K. WANG For R.J. GATES For J.J. CASEY For D.P. KOURKOUMELIS For M.J. MALONE For J.W. MEISENBACH For For 2. APPROVAL OF THE 2'S PROXY STATEMENT DATED MARCH 30, 2007. Issuer For For 3. APPROVAL OF THE AMENDMENT TO THE 2 PLAN. Issuer For For 4. APPROVAL OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 5. SHAREHOLDER PROPOSAL TO AMEND THE COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker FORMFACTOR, INC. 5/17/2007 25,000 346375108 FORM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR. THOMAS J. CAMPBELL For DR. IGOR Y. KHANDROS For LOTHAR MAIER For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FORMFACTOR FOR THE FISCAL YEAR ENDING DECEMBER 29, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker GENTEX CORPORATION 5/10/2007 117,000 371901109 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld JOHN MULDER For FREDERICK SOTOK For WALLACE TSUHA For JAMES WALLACE For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker HALLIBURTON COMPANY 5/16/2007 52,900 406216101 HAL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For K.M. BADER For A.M. BENNETT For J.R. BOYD For M. CARROLL For R.L. CRANDALL For K.T. DERR For S.M. GILLIS For W.R. HOWELL For D.J. LESAR For J.L. MARTIN For J.A. PRECOURT For D.L. REED For For 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Issuer Against Against 3. PROPOSAL ON HUMAN RIGHTS REVIEW. Security Holder Against Against 4. PROPOSAL ON POLITICAL CONTRIBUTIONS. Security Holder Against Against 5. PROPOSAL ON STOCKHOLDER RIGHTS PLAN. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker HEIDRICK & STRUGGLES INTERNATIONAL, INC. 5/24/2007 38,200 422819102 HSII Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD I. BEATTIE Withheld ANTONIO BORGES For JOHN A. FAZIO For For 2. TO ADOPT THE HEIDRICK & STRUGGLES 2, A CONSOLIDATION AMENDMENT AND RESTATEMENT OF EXISTING PLANS. Issuer For For 3. TO APPROVE THE HEIDRICK & STRUGGLES INCENTIVE PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker IMS HEALTH INCORPORATED 5/4/2007 68,500 449934108 RX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES D. EDWARDS For WILLIAM C. VAN FAASEN For BRET W. WISE For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Issuer Against Against 3. APPROVAL OF THE SHAREHOLDER PROPOSAL RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker INTEGRATED DEVICE TECHNOLOGY, INC 9/14/2006 61,800 458118106 IDTI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GREGORY S. LANG For JOHN HOWARD For NAM P. SUH, PH.D Against For 2. APPROVAL OF THE AMENDMENT TO THE COMPANY'S 2 INCREASE THE SHARES RESERVED FOR ISSUANCE THEREUNDER FROM 19,500,000 TO 24,500,000 Issuer For For 3. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker INTEL CORPORATION 5/16/2007 86,300 458140100 INTC Vote MRV Proposal Proposed by Issuer or Security Holder n/a 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: CRAIG R. BARRETT Issuer For For 1B. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Issuer For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Issuer For For 1D. ELECTION OF DIRECTOR: D. JAMES GUZY Issuer For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Issuer For For 1F. ELECTION OF DIRECTOR PAUL S. OTELLINI Issuer For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Issuer For For 1H. ELECTION OF DIRECTOR DAVID S. POTTRUCK Issuer For For 1I. ELECTION OF DIRECTOR: JANE E. SHAW Issuer For For 1J. ELECTION OF DIRECTOR: JOHN L. THORNTON Issuer For For 1K. ELECTION OF DIRECTOR: DAVID B. YOFFIE Issuer For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 3. AMENDMENT AND EXTENSION OF THE 2 Issuer Against For 4. APPROVAL. OF THE 2 Issuer Against Against 5. STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker JOHNSON & JOHNSON 4/26/2007 18,100 478160104 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARY S. COLEMAN For JAMES G. CULLEN For MICHAEL M.E. JOHNS For ARNOLD G. LANGBO For SUSAN L. LINDQUIST For LEO F. MULLIN For CHRISTINE A. POON For CHARLES PRINCE For STEVEN S. REINEMUND For DAVID SATCHER For WILLIAM C. WELDON For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 3. PROPOSAL ON MAJORITY VOTING REQUIREMENTS FOR DIRECTOR NOMINEES Security Holder Against Against 4. PROPOSAL ON SUPPLEMENTAL RETIREMENT PLAN. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker JOHNSON CONTROLS, INC 1/24/2007 24,300 478366107 JCI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT L. BARNETT Withheld EUGENIO C. REYES-RETANA For JEFFREY A. JOERRES For RICHARD F. TEERLINK For For 2. RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2007. Issuer For For 3. APPROVAL OF THE JOHNSON CONTROLS, INC. 2 PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker KIMBERLY-CLARK CORPORATION 4/26/2007 19,800 494368103 KMB Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer Against For 1A. ELECTION OF DIRECTOR: JAMES M. JENNESS Issuer Against For 1B. ELECTION OF DIRECTOR: LINDA JOHNSON RICE Issuer Against For 1C. ELECTION OF DIRECTOR: MARC J. SHAPIRO Issuer For For 2. APPROVAL OF AUDITORS Issuer For For 3. APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFIED BOARD OF DIRECTORS AND TO MAKE CERTAIN TECHNICAL CHANGES. Issuer For Against 4. STOCKHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTING Security Holder Against Against 5. STOCKHOLDER PROPOSAL REGARDING ADOPTION OF GLOBAL HUMAN RIGHTS STANDARDS BASED ON INTERNATIONAL LABOR CONVENTIONS. Security Holder Against Against 6. STOCKHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF PHASING OUT USE OF NON-FSC CERTIFIED FIBER. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker KLA-TENCOR CORPORATION 3/29/2007 31,400 482480100 KLAC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For H. RAYMOND BINGHAM** For ROBERT T. BOND** For DAVID C. WANG ** For ROBERT M. CALDERONI* For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker LAS VEGAS SANDS CORP. 6/7/2007 13,200 517834107 LVS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SHELDON G. ADELSON For IRWIN CHAFETZ For JAMES L. PURCELL For For 2. TO CONSIDER AND ACT UPON THE RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MCDONALD'S CORPORATION 5/24/2007 46,300 580135101 MCD Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: EDWARD A. BRENNAN Issuer For For 1B. ELECTION OF DIRECTOR: WALTER E. MASSEY Issuer For For 1C. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Issuer For For 1D. ELECTION OF DIRECTOR: ROGER W. STONE Issuer For For 2. APPROVAL OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 3. SHAREHOLDER PROPOSAL RELATING TO LABELING OF GENETICALLY MODIFIED PRODUCTS. Security Holder Against Against 4. SHAREHOLDER PROPOSAL RELATING TO LABOR STANDARDS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker MENTOR CORPORATION 9/13/2006 948,800 587188103 MNT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOSEPH E. WHITTERS For MICHAEL L. EMMONS For WALTER W. FASTER For JOSHUA H. LEVINE For MICHAEL NAKONECHNY For RONALD J. ROSSI For JEFFREY W. UBBEN For For 2. TO APPROVE A DECREASE IN THE AUTHORIZED NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS FROM NINE TO SEVEN. Issuer For For 3. TO APPROVE AN AMENDMENT TO THE 2005 LONG-TERM INCENTIVE PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF THE COMPANY'S COMMON INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MICROSOFT CORPORATION 11/14/2006 76,800 594918104 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer For For 1B. ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer For For 1C. ELECTION OF DIRECTOR: JAMES I. CASH JR. Issuer For For 1D. ELECTION OF DIRECTOR: DINA DUBLON Issuer For For 1E. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer For For 1F. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer For For 1G. ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer For For 1H. ELECTION OF DIRECTOR: HELMUT PANKE Issuer For For 1I. ELECTION OF DIRECTOR: JON A. SHIRLEY Issuer For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Issuer Against Against 3. SHAREHOLDER PROPOSAL -RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS Security Holder Against Against 4. SHAREHOLDER PROPOSAL-SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY. Security Holder Against Against 5. SHAREHOLDER PROPOSAL-HIRING OF PROXY ADVISOR. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker MILLIPORE CORPORATION 5/4/2007 22,500 601073109 MIL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld DANIEL BELLUS Withheld ROBERT C. BISHOP Withheld EDWARD M. SCOLNICK Company Name Meeting Date Shares Voted CUSIP Ticker MOLEX INCORPORATED 10/27/2006 27,900 608554101 MOLX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHELLE L. COLLINS For DAVID L. LANDSITTEL For JOE W. LAYMON Withheld FRED L. KREHBIEL For For 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS: RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITORS OF MOLEX FOR THE FISCAL YEAR ENDING JUNE 30, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker MOTOROLA, INC 5/7/2007 63,400 620076109 MOT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For E. ZANDER For D. DORMAN For J. LEWENT For T. MEREDITH For N. NEGROPONTE For S. SCOTT III For R. SOMMER For J. STENGEL For D. WARNER III For J. WHITE For M. WHITE Against For 2. APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999. Issuer For Against 3. SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY. Security Holder For Against 4. SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker MOTOROLA, INC GOLD PROXY 5/7/2007 63,400 620076109 MOT Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. TO ELECT MR. CARL C. ICAHN AS A DIRECTOR. Issuer Against Abstain 2. APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999. For For 3. SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY. Issuer For Abstain 4. SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES. Company Name Meeting Date Shares Voted CUSIP Ticker NATIONAL SEMICONDUCTOR CORP 10/6/2006 57,300 637640103 NSM Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A - ELECTION OF DIRECTOR: BRIAN L. HALLA Issuer For For 1B - ELECTION OF DIRECTOR: STEVEN R. APPLETON Issuer For For 1C - ELECTION OF DIRECTOR: GARY P. ARNOLD Issuer For For 1D - ELECTION OF DIRECTOR: RICHARD J. DANZIG Issuer For For 1E - ELECTION OF DIRECTOR: JOHN T. DICKSON Issuer For For 1F - ELECTION OF DIRECTOR: ROBERT J. FRANKENBERG Issuer For For 1G - ELECTION OF DIRECTOR: E. FLOYD KVAMME Issuer For For 1H - ELECTION OF DIRECTOR: MODESTO A. MAIDQUE Issuer For For 1I - ELECTION OF DIRECTOR: EDWARD R. MCCRACKEN Issuer For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker ORACLE CORPORATION 10/9/2006 91,200 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JEFFREY O. HENLEY For LAWRENCE J. ELLISON Withheld DONALD L. LUCAS For MICHAEL J. BOSKIN Withheld JACK F. KEMP For JEFFREY S. BERG For SAFRA A. CATZ For HECTOR GARCIA-MOLINA For H. RAYMOND BINGHAM For CHARLES E. PHILLIPS, JR For NAOMI O. SELIGMAN Against For 2. PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 EXECUTIVE BONUS PLAN. Issuer For For 3. PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. Issuer Against For 4. PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' STOCK PLAN. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker THE PROCTER & GAMBLE COMPANY 10/10/2006 30,815 742718109 PG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For NORMAN R. AUGUSTINE For A.G. LAFLEY For JOHNATHAN A. RODGERS For JOHN F. SMITH, JR. For MARGARET C. WHITMAN For For 2. APPROVE AMENDMENT TO THE CODE OF REGULATIONS TO DECREASE THE AUTHORIZED NUMBER OF DIRECTORS ON THE BOARD. Issuer For For 3. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 4. REAPPROVE AND AMEND THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PROCTER & GAMBLE 2 PLAN. Issuer Against Against 5. SHAREHOLDER PROPOSAL - AWARD NO FUTURE STOCK OPTIONS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker SCHERING-PLOUGH CORPORATION 5/18/2007 95,500 806605101 SGP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld HANS W. BECHERER For THOMAS J. COLIGAN For FRED HASSAN For C. ROBERT KIDDER For PHILIP LEDER, M.D. For EUGENE R. MCGRATH Withheld CARL E. MUNDY, JR. For ANTONIO M. PEREZ For PATRICIA F. RUSSO For JACK L. STAHL For KATHRYN C. TURNER For ROBERT F.W. VAN OORDT For ARTHUR F. WEINBACH For For 2. RATIFY THE DESIGNATION OF DELOITTE & TOUCHE LLP TO AUDIT THE BOOKS AND ACCOUNTS FOR 2007. Issuer For For 3. APPROVE AMENDMENTS TO THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO REDUCE SHAREHOLDER SUPERMAJORITY VOTE REQUIREMENTS TO A MAJORITY VOTE. Issuer For For 4. APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELECT DIRECTORS BY A MAJORITY VOTE RATHER THAN A PLURALITY VOTE. Issuer Against Against 5. SHAREHOLDER PROPOSAL RELATING TO EQUITY GRANTS. Security Holder Company Name Meeting Date Shares Voted CUSIP Ticker SIGMA-ALDRICH CORPORATION 5/1/2007 34,800 826552101 SIAL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For NINA V. FEOROFF For DAVID R. HARVEY For W. LEE MCCOLLUM For JAI P. NAGARKATTI For AVI M. NASH For WILLIAM C. O'NEIL, JR. For STEVEN M. PAUL For J. PEDRO REINHARD For TIMOTHY R.G. SEAR For D. DEAN SPATZ For BARRETT A. TOAN For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker SOTHEBY'S 5/7/2007 39,000 835898107 BID Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN M. ANGELO For MICHAEL BLAKENHAM For THE DUKE OF DEVONSHIRE For ALLEN QUESTROM For WILLIAM F. RUPRECHT For MICHAEL I. SOVERN For DONALD M. STEWART For ROBERT S. TAUBMAN For DIANA L. TAYLOR For DENNIS M. WEIBLING For ROBIN G. WOODHEAD Against For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE SOTHEBY'S EXECUTIVE BONUS PLAN. Issuer Against For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE SOTHEBY'S 1998 STOCK COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS. Issuer For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker TIFFANY & CO. 5/17/2007 36,000 886547108 TIF Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1A. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Issuer For For 1B. ELECTION OF DIRECTOR: ROSE MARIE BRAVO Issuer For For 1C: ELECTION OF DIRECTOR: WILLIAM R. CHANEY Issuer For For 1D: ELECTION OF DIRECTOR: GARY E. COSTLEY Issuer For For 1E. ELECTION OF DIRECTOR: ABBY F. KOHNSTAMM Issuer For For 1F. ELECTION OF DIRECTOR: CHARLES K. MARQUIS Issuer Against For 1G. ELECTION OF DIRECTOR: J. THOMAS PRESBY Issuer For For 1H. ELECTION OF DIRECTOR: JAMES E. QUINN Issuer For For 1I. ELECTION OF DIRECTOR: WILLIAM A. SHUTZER Issuer For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker VARIAN MEDICAL SYSTEMS, INC. 2/15/2007 14,100 92220P105 VAR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN SEELY BROWN For R. ANDREW ECKERT For MARK R. LARET For KENT J. THIRY For For 2. TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. SECOND AMENDED AND RESTATED 2 Issuer For For 3. TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. MANAGEMENT INCENTIVE PLAN. Issuer For For 4. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WATERS CORPORATION 5/15/2007 12,100 941848103 WAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOSHUA BEKENSTEIN For M.J.BERENDT, PH.D. For DOUGLAS A. BERTHIAUME For EDWARD CONRAD For L.H. GLIMCHER, M.D. For CHRISTOPHER A. KUEBLER For WILLIAM J. MILLER For JOANN A. REED For THOMAS P. SALICE For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WM. WRIGLEY JR. 3/14/2007 28,9500 982526105 WWY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THOMAS A. KNOWLTON For STEVEN B. SAMPLE For ALEX SHUMATE For WILLIAM D. PEREZ For For 2. AMENDMENT TO THE SECOND RESTATED CERTIFICATE OF INCORPORATION TO PERMIT AMENDMENT OF THE BYLAWS OF THE COMPANY TO ADOPT MAJORITY VOTING FOR ELECTION OF DIRECTORS. Issuer For For 3. TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (INDEPENDENT AUDITORS) FOR THE YEAR ENDING DECEMBER 31, 2007. Issuer Company Name Meeting Date Shares Voted CUSIP Ticker WYETH 4/26/2007 47,000 983024100 WYE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT ESSNER Against JOHN D. FEERICK For FRANCES D. FERGUSSON, PH.D For VICTOR F. GANZI For ROBERT LANGER, SC.D. For JOHN P. MASCOTTE For RAYMOND J. MCGUIRE For MARY LAKE POLAN, M.D., PH.D., M.P.H For BERNARD POUSSOT For GARY L. ROGERS For IVAN G. SEIDENBERG Against WALTER V. SHIPLEY For JOHN R. TORELL III For For 2. VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Issuer For For 3. VOTE TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENTS. Issuer For For 4. VOTE TO AMEND AND RESTATE THE 2 COMPLIANCE. Issuer Against Against 5. DISCLOSURE OF ANIMAL WELFARE POLICY. Security Holder Against Against 6. REPORT ON LIMITING SUPPLY OF PRESCRIPTION DRUGS IN CANADA Security Holder Against Against 7. DISCLOSURE OF POLITICAL CONTRIBUTIONS Security Holder Against Against 8. RECOUPMENT OF INCENTIVE BONUSES. Security Holder For Against 9. INTERLOCKING DIRECTORSHIPS Security Holder 10. PROPOSAL WITHDRAWN. NO VOTE REQUIRED. For Against 11. SEPARATING THE ROLES OF CHAIRMAN AND CEO. Security Holder Against Against 12. STOCKHOLDER ADVISORY VOTE ON COMPENSATION. Security Holder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo USA Global Fund, Inc. By/s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer Date August 3, 2007
